DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
1.	The present application is being examined under the pre-AIA  first to invent provisions. 

Reasons for Allowance
2.	Claims 13-17, 19-25 and 27-30 are allowed.
The following is an examiner’s statement for reasons for allowance, after thorough search and consideration:
Regarding claim 13, the closest prior art Choi et al. (US 20100060548 A1) teaches A flexible display device (Abstract, Fig. 15 Fig. 20, discloses flexible display) comprising: 
a display (Fig. 1, [0060], flexible display 151); 
at least one sensor (Fig. 1, [0060], bend sensor 141); and 
at least one controller (Fig. 1, [0060], controller 180) configured to: based on a folding of the display being detected by the at least one sensor, identify a plurality of areas of the display divided according to the folding of the display (Fig. 1, Fig. 15, [0060], discloses  the controller 180 may determine the position at and the degree to which the flexible display 151 is bent or folded based on output data provided by the bend sensor 141. [0128], discloses  If a bend signal is detected by the bend sensor 141 when a web page 900 is displayed in the entire first display region 151a, as shown in FIG. 15(a), the first display region 151a may be divided into left and right regions, as shown in FIG. 15(b)), and 
control the display to display a first screen corresponding to a first function in a first area among the plurality of areas and display a second screen corresponding to a second function different from the first function in a second area among the plurality of areas (Fig. 15, [0128], discloses  if a bend signal is detected by the bend sensor 141 when a web page 900 is displayed in the entire first display region 151a, as shown in FIG. 15(a), the first display region 151a may be divided into left and right regions, as shown in FIG. 15(b). Thereafter, referring to FIG. 15(b), a web page 902 obtained by scaling down the web page 900 may be displayed in the left region of the first display region 151a, and a web page 904 obtained by reversing the web page 902 left to right may be displayed in the right region of the first display region 151a),
wherein the at least one controller (Fig. 1, controller 180) is further configured to: 
while the display is not folded, identify a state of the display based on information detected by the at least one sensor ([0126], discloses  the controller 180 may determine whether a bend signal is temporarily detected by the bend sensor 141 (S865). If there is no bend signal detected by the bend sensor 141, the operating method ends without modifying the screen image displayed in each of the first and second display regions 151a and 151b).
Kim (US 20130335311 A1) discloses general teachings of flexible portable display device comprising the sensor unit which senses the rotational angle and turnover of the portable device and the display of the portable device may be controlled in response to the rotational angle and turnover of the portable device (Figs. 2-4, [0054]-[0055]).
The prior art, whether considered alone or in combination, fail to disclose the technical features of the claimed invention in context as a whole. Specifically, wherein the at least one controller is further configured to: based on the display not being folded, identify a state of the display based on information detected by the at least one sensor, and based on the identified state of the display being a first state, control the display to display a third screen, and based on the identified state of the display being a second state, control the display to display a fourth screen different from the third screen, and 2 wherein the first state indicates that the display is placed in a first position, and the second state indicates that the display is placed in a second position different from the first position, in the context of displaying the graphical user interference in flexible display device, in the manner claimed as a whole is not sufficiently taught or suggested in the prior art.
Independent claim 21 recites the similar specific details from claim 1 and allowable for the same reasons.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
3.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to KRISHNA P. NEUPANE whose telephone number is (571)270-7291.  The examiner can normally be reached on Monday - Friday, 8:30am-5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, BENJAMIN C. LEE can be reached on (571)272-2963.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/KRISHNA P NEUPANE/Primary Examiner, Art Unit 2693